United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newark, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1574
Issued: June 23, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 4, 2020 appellant filed a timely appeal from a May 7, 2020 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.2
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $11,556.62 for which she was without fault,
because she concurrently received FECA wage-loss compensation and Social Security
Administration (SSA) age-related retirement benefits for the period September 1, 2014 through
1

5 U.S.C. § 8101 et seq.

2
The Board notes that, following the May 7, 2020 decision, appellant submitted additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

March 30, 2019, without an appropriate offset; (2) whether appellant received an overpayment of
compensation for the period September 1, 2014 through March 30, 2019 for which she was without
fault because OWCP did not make proper deductions for life insurance premiums; (3) whether
OWCP properly denied waiver of recovery of the overpayment; and (4) whether it properly
required recovery of the overpayment by deducting $305.53 from appellant’s continuing
compensation payments every 28 days.
FACTUAL HISTORY
On July 6, 1996 appellant then a 45-year-old clerk, filed a traumatic injury claim (Form
CA-1) alleging that on June 25, 1996 she sustained an injury to the right-side of her neck when
lifting a tray of mail while in the performance of duty. OWCP accepted her claim for aggravation
of cervical sprain and later expanded the acceptance of her claim to include prolonged depressive
reaction.3 Appellant stopped work on June 25, 1996. OWCP paid her wage-loss compensation on
the periodic rolls beginning August 10, 1996. Appellant was paid on the supplemental rolls
beginning May 21, 2002. Beginning June 16, 2002, OWCP paid appellant pursuant to a loss of
wage-earning capacity determination through July 7, 2007 and placed her back on the periodic
rolls effective August 5, 2007.
On December 14, 2012 OWCP informed appellant that section 8116(d)(2) of FECA
(5 U.S.C. § 8116(d)(2)) required that the claimant’s continuing compensation benefits be reduced
if she begins receiving SSA retirement benefits based upon her age and federal service. Because
appellant was approaching her 62nd birthday, the minimum age at which an individual is eligible
to receive SSA retirement benefits, it was notifying her of this requirement. OWCP further noted
that failure to report receipt of such retirement benefits could result in an overpayment of
compensation that could be subject to recovery.
In a letter dated August 7, 2014, the Office of Personnel Management (OPM) notified
OWCP that appellant was eligible to continue Federal Employees’ Group Life Insurance (FEGLI)
coverage. It requested that OWCP deduct for code “C0: Basic” with no reduction. OPM noted
that the commencing date for the post-retirement deduction was April 12, 2008. It noted that
appellant had elected to cancel Option B and Option C coverage, effective March 1, 2014, and
referenced her letter dated February 26, 2014.4 OPM noted that her final salary upon which FEGLI
was based was $52,191.00. It further noted that OWCP was not withholding for the Post
Retirement Basic Life Insurance (PRBLI) no reduction coverage.
In an internal memorandum dated August 8, 2014, OWCP requested that deductions be
made for code C0. It indicated that OPM had advised that life insurance coverage should be
continued past age 65 for this claimant and that appellant’s final salary upon which FEGLI was
based was $52,191.00. The PRBLI was “No Reduction” coverage. OPM further noted that the

3

Appellant filed another claim for an injury sustained on January 10, 1995, which OWCP accepted for sprain of
the neck under OWCP File No. xxxxxx166. This case is closed. OWCP administratively combined File Nos.
xxxxxx005 and xxxxxx166, with the current claim serving as the master file
4

In a letter dated February 26, 2014, appellant elected to cancel her optional life insurance and retain only the basic
life insurance.

2

commencing date for the postretirement deduction was April 12, 2008 and that the claimant
elected to cancel Option B and Option C coverage, effective March 1, 2014.5
In a letter dated September 17, 2014, OPM notified OWCP that appellant was eligible to
continue FEGLI coverage. It requested that OWCP deduct for code “C0 Basic.” OPM noted that
the commencement date for the postretirement amended deductions was September 1, 2014. It
further noted that appellant had elected to change to 75 percent reduction of her Basic Life
Insurance and cancel all other insurance. OPM also noted that appellant’s final salary upon which
FEGLI was based was $52,191.00.
In an internal memorandum dated September 17, 2014, OWCP again requested that
deductions be made for code “C0.” It indicated that OPM had advised that life insurance coverage
should be continued past age 65 for this claimant and that appellant’s final salary, upon which
FEGLI was based, was $52,191.00. The PRBLI was 75 percent reduction coverage. OPM also
noted that the commencement date for the postretirement deduction was September 1, 2014. The
memorandum further indicated that OPM had received written notification from the claimant that,
effective immediately, she requested to change to 75 percent reduction of her Basic Life Insurance
and cancel all other insurance she may have.
On EN1032 forms dated December 25, 2014, December 16, 2015, December 7, 2016,
January 11, 2018, and January 4, 2019, appellant indicated that she was not in receipt of Social
Security disability benefits.
On January 27, 2015 OWCP sent a FERS/SSA dual benefits calculation form to SSA.
On January 28, 2015 OWCP received a FERS/SSA dual benefits calculation form from
SSA wherein SSA advised that appellant had not applied for SSA benefits.
On January 28, 2019 OWCP sent a FERS/SSA dual benefits calculation form to SSA.
On March 22, 2019 SSA submitted a completed FERS/SSA dual benefits calculation form,
which indicated SSA benefit rates with a FERS offset and without a FERS offset from
December 2016 through December 2018. Beginning December 2016, the SSA rate with FERS
was $1,441.30 and without FERS was $812.90. Beginning December 2017, the SSA rate with
FERS was $1,470.10 and without FERS was $829.10. Beginning December 2018, the SSA rate
with FERS was $1,511.20 and without FERS was $852.30.
In an April 19, 2019 referral note, OWCP requested a fiscal review and indicated that the
claimant received an overpayment of compensation due to FERS offset. It noted preparing two
memoranda: one for the period December 1, 2016 through March 30, 2019 and the other for the
period September 1, 2014 through March 30, 2019 set out in the paragraphs below. OWCP noted
that the claimant was owed compensation for making zero reduction PRBLI instead of 75 percent
reduction. It indicated that “technically” the period should be December 1, 2016 through
March 30, 2019 since FERS was effective December 1, 2016. OWCP indicated that “the OP
5

In a notice dated September 17, 2014, OWCP informed appellant that certain claimants were inadvertently
underpaid compensation due to an over deduction of life insurance premiums. Appellant was identified as a claimant
who had benefits over deducted and would be reimbursed for the underpaid amount of compensation benefits.

3

amount would be higher and we’d have to issue direct payment for 9/1/14 – 11/30/16.” It requested
guidance as to whether a direct payment should be issued.
On April 19, 2019 OWCP prepared an overpayment calculation memorandum from
December 1, 2016 through March 30, 2019. From November 13 through December 10, 2016,
appellant received net compensation of $2,705.16. OWCP calculated that from the period
December 1 through 10, 2016 appellant received $966.13. For the period of December 11, 2016
through March 30, 2019, she received a net amount of $83,658.29. For the period December 1,
2016 through March 30, 2019, appellant received a total of $84,624.42. OWCP indicated that for
the same period appellant should have received $70,074.07 with FERS offset and 75 percent
reduction of PRBLI. It calculated that the overpayment amount was $14,550.35.
On April 19, 2019 OWCP prepared another overpayment calculation memorandum from
September 1, 2014 through March 30, 2019. From August 24 through September 20, 2014,
appellant received net compensation of $2,690.47. OWCP calculated that from the period
September 1 through 20, 2014, appellant received net compensation of $1,921.76. For the period
September 21, 2014 through March 30, 2019, appellant received a net amount of $161,958.11. For
the period September 1, 2014 through March 30, 2019, she received a total of $163,879.87.
OWCP indicated that, for the same period, appellant should have received $152,323.25 with FERS
offset and 75 percent reduction of PRBLI. The overpayment amount was calculated as $11,556.62.
In a FERS offset calculation worksheet received on April 19, 2019, OWCP noted the
calculation of appellant’s SSA offset overpayment from December 1, 2016 through March 30,
2019 and computed a total overpayment amount of $17,832.29. This form indicated: from
December 1, 2016 through November 30, 2017, appellant received an overpayment of
compensation in the amount of $7,540.80; from December 1, 2017 through November 30, 2018,
she received an overpayment of compensation in the amount of $7,692.00; and from December 1,
2018 through March 30, 2019, appellant received an overpayment of compensation in the amount
of $2,599.49.
On June 3, 2019 OWCP issued a preliminary overpayment determination, finding that an
overpayment of compensation in the amount of $11,556.62 had been created because appellant
received SSA age-related retirement benefits from September 1, 2014 through March 30, 2019
that were partially based on credits earned while working in the Federal Government, which
constituted a prohibited dual benefit, and incorrect life insurance reduction was applied as of
September 1, 2014. It determined that she was without fault in the creation of the overpayment.
OWCP requested that appellant submit a completed overpayment recovery questionnaire (Form
OWCP-20) to determine a reasonable payment method, and advised her that she could request
waiver of recovery of the overpayment. It further requested that she provide supporting financial
documentation, including copies of income tax returns, bank account statements, bills, canceled
checks, pay slips, and any other records, which support income and expenses. Additionally,
OWCP provided her with an overpayment action request form and further notified her that, within
30 days of the date of the letter, she could request a telephone conference, a final decision based
on the written evidence, or a prerecoupment hearing.
On June 27, 2019 appellant completed an overpayment action request form and requested
that OWCP make a decision based on the written evidence. She noted disagreement that an
overpayment occurred and the amount of the overpayment and requested waiver of recovery of
4

the overpayment because she was found to be without fault in its creation. Appellant attached
financial information including bank statements, benefit statements, automobile expenses, and
medical expenses.
In a partially completed Form OWCP-20 dated June 27, 2019, appellant reported cash on
hand of $60.00, a checking account balance of $2,192.06, and a savings account balance of
$1,700.00. She did not provide information on monthly income, reported expenses, or monthly
installment loans.
By decision dated May 7, 2020, OWCP finalized the preliminary overpayment
determination, finding that appellant had received an overpayment of compensation in the amount
of $11,556.62, for the period September 1, 2014 through March 30, 2019, because it failed to offset
her compensation payments by the portion of her SSA age-related retirement benefits that were
attributable to her federal service and applied an incorrect life insurance reduction as of
September 1, 2014. It further found that she was without fault in the creation of the overpayment,
but denied waiver of recovery of the overpayment because the evidence of record failed to establish
that recovery of an overpayment would defeat the purpose of FECA or be against equity and good
conscience. OWCP required recovery of the overpayment by deducting $305.53 from appellant’s
continuing compensation payments every 28 days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.6 Section 8116 limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States.7
Section 10.421(d) of OWCP’s implementing regulations requires OWCP to reduce the
amount of compensation by the amount of any SSA age-related retirement benefits that are
attributable to the employee’s federal service.8 FECA Bulletin No. 97-09 states that FECA
benefits have to be adjusted for the FERS portion of SSA benefits because the portion of the SSA
age-related retirement benefits earned as a federal employee is part of the FERS retirement
package, and the receipt of FECA benefits and federal retirement concurrently is a prohibited dual
benefit.9
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation for the period December 1, 2016 through March 30, 2019 for which she was
without fault, because she concurrently received FECA wage-loss compensation and SSA age6

5 U.S.C. § 8102(a).

7

Id. at § 8116.

8

20 C.F.R. § 10.421(d); see S.M., Docket No. 17-1802 (issued August 20, 2018).

9

FECA Bulletin No. 97-09 (February 3, 1997); see also N.B., Docket No. 18-0795 (issued January 4, 2019).

5

related retirement benefits for the period September 1, 2014 through March 30, 2019, without an
appropriate offset.
OWCP paid appellant wage-loss compensation for total disability following her injury. It
subsequently paid her wage-loss compensation for partial disability pursuant to a loss of wageearning capacity determination from June 16, 2002 through July 7, 2007 and placed her back on
the periodic rolls effective August 5, 2007. Beginning December 1, 2016, appellant received SSA
age-related retirement benefits. As noted, a claimant cannot receive compensation for wage-loss
compensation and SSA age-related retirement benefits attributable to federal service for the same
period.10 The information provided by SSA indicated that a portion of appellant’s SSA age-related
retirement benefits were attributable to her federal service. As OWCP neglected to offset her
FECA benefits for the period December 1, 2016 through March 30, 2019, she received an
overpayment of wage-loss compensation.11 Therefore, fact of overpayment is established.12
Although the Board finds that the fact of overpayment has been established with regard to
appellant concurrently receiving FECA wage-loss compensation and SSA age-related retirement
benefits, the Board finds that the case is not in posture for decision with respect to the amount of
the overpayment.
OWCP identified a second overpayment due to the application of an incorrect life insurance
deduction. Appellant had elected to change to 75 percent reduction of her Basic Life Insurance
and cancel all other insurance. The commencement date for the post-retirement amended
deductions was September 1, 2014. However, OWCP failed to clearly separate the two distinct
overpayments that were identified and did not properly explain how the amount of each
overpayment was derived. The record reveals that the incorrect life insurance reduction
commenced on September 1, 2014. However, the period of concurrent receipt of SSA age-related
benefits and compensation for wage loss began on December 1, 2016.
The Board has held that, in overpayment cases, it is essential that OWCP provide the
recipient of compensation with a clear statement showing how the overpayment was calculated.13
OWCP received documentation from SSA with respect to the specific amount of agerelated SSA retirement benefits that were attributable to federal service. SSA provided the SSA
rate with FERS and without FERS for specific periods commencing December 1, 2016 through
March 30, 2019. As noted, the record establishes that appellant received SSA age-related
retirement benefits, which were attributable to her federal service.
Based on the rates provided by SSA, OWCP calculated the overpayment of compensation
by determining the portion of SSA benefits that were attributable to appellant’s federal service.
After calculating the amount that it should have offset for each relevant period based on the SSA
worksheet and adding these amounts together, it concluded that she had received an overpayment
10

20 C.F.R. § 10.421(d); see S.M., supra note 16; A.C., Docket No. 18-1550 (issued February 21, 2019).

11

Id.

12

See K.H., Docket No. 18-0171 (issued August 2, 2018).

13

J.M., Docket No. 18-1505 (issued June 21, 2019); Teresa A. Ripley, 56 ECAB 528 (2005).

6

of compensation in the amount of $17,832.29. OWCP then found, however, without explanation,
that the total amount of the overpayment was $11,556.62 for the period September 1, 2014 through
March 30, 2019, because it failed to offset her compensation payments by the portion of her SSA
age-related retirement benefits that were attributable to her federal service and applied an incorrect
life insurance reduction as of September 1, 2014. It did not explain the discrepancy between the
overpayment amount calculated of $17,832.29 and the final overpayment determination calculated
of $11,556.62. Further, OWCP did not clearly address what portion of the $11,556.62
overpayment was attributed to the concurrent receipt of FECA wage-loss compensation and SSA
age-related retirement benefits and what portion was due to OWCP’s failure to not make proper
deductions for life insurance premiums.
A claimant is entitled to an overpayment decision that clearly explains how the amount
was calculated.14 The Board will, therefore, remand the case for OWCP to explain its calculation
of the amount of the overpayment.
On remand OWCP shall prepare detailed calculations setting forth how it determined the
overpayment. It shall then issue a new preliminary overpayment determination, along with an
overpayment action request, Form OWCP-20, and instructions for appellant to provide supporting
financial information.15 After this and other such further development as deemed necessary,
OWCP shall issue a de novo decision.16
CONCLUSION
The Board finds that appellant received an overpayment of wage-loss compensation from
December 1, 2016 through March 30, 2019 for which she was without fault because she
concurrently received FECA wage-loss compensation and SSA age-related retirement benefits

14

R.B., Docket No. 20-0022 (issued October 28, 2020); O.R., 59 ECAB 432 (2008).

15

See L.K., Docket No. 20-0416 (issued November 12, 2020).

16

In light of the Board’s disposition of Issue 1, Issues 2, 3, and 4 are rendered moot.

7

without an appropriate offset. The Board further finds, however, that the case is not in posture for
decision regarding the amount of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the May 7, 2020 decision of the Office of Workers’
Compensation Programs is affirmed in part and set aside in part and the case is remanded for
further proceedings consistent with this decision of the Board.
Issued: June 23, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

